DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant amended claims 1, 4 – 7, 15, 15, 18 – 21, and 29 beyond formalities and 112 Rejections.
	Applicant cancelled claim 9.
	The pending claims upon entry of the amendment will be 1, 3 – 7, 10 – 11, 13 – 15, 17 – 21, 23 – 25, and 27 – 29 [Page 8 lines 1 – 4].

	Applicant amended the claims to address the Examiner’s 112(b) Rejections [Page 8 lines 5 – 21].  The 112(b) Rejections will be reconsidered upon entry of the amended claims.
	Applicant amended the claims to address the Examiner’s 112(d) Rejections [Page 8 line 22 – Page 9 line 4].  While the 112(d) Rejections will be reconsidered upon entry of the amended claims, the Examiner notes new 112(d) Rejections would be made against claims 11, 23, and 25 at least.

	While the claims are not entered, the Examiner in the sole interest to expedite prosecution address arguments made.
	Applicant's arguments filed November 23rd, 2021 [112d Rejections: Page 8 line 22 – Page 9 line 4] have been fully considered but they are not persuasive.
	The Examiner notes addition 112d Rejections may be given in view of the amended claims when the claims are entered.
	First, the Applicant contends the amended claims address various 112(d) Rejections against claims 4 – 7 and 18 – 21 [Page 8 lines 22 – 28].  The argument is moot as the claims are not entered, however, the Rejection will be considered further upon entry of the amended claims.

	While the Applicant’s points may be understood, the Examiner respectfully disagrees for at least the reasons given.  However, further consideration will be given to the claims in the interest to expedite prosecution upon entry.

Applicant's arguments filed November 23rd, 2021 [103 Rejection: Page 9 line 5 – Page 11 line 2] have been fully considered but they are not persuasive.
First, the Applicant recites the references against the claims [Page 9 lines 5 – 10].
Second, the Applicant recites amended independent claim 1 and alleges the amended features are not taught by the cited references [Page 9 line 11 – Page 10 line 11].
Third, the Applicant broadly contends Lee and Lim do not teach features of the amended independent claims [Page 10 lines 12 – 16].  However, Lim Paragraphs 846 – 850 teaches derivation of split types for default intra modes such as DC or planar modes to be viewed in combination with Paragraphs 405 – 413 (horizontal split type to select from) and Lee Paragraphs 162 – 168 teaches deriving split modes / default modes from default / non-angular intra prediction modes.  Thus Lee and Lim teach the selection of split types for the claimed intra modes.
Fourth, the Applicant contends Luxan does not teach the additional “without coding a syntax element that indicates the split type” feature recited in the amended independent claims [Page 10 lines 17 – 28].  However, Luxan was cited in the rejection of claim 9 in combination with Lim in which at least Lim Paragraphs 774 – 778 and 828 – 832 as well as Luxan Paragraphs 17 – 18 and 102 – 104 teaching implicit signaling information to a decoder renders obvious the “without coding a syntax element” limitation as would be understood to one of ordinary skill in the art.

While the Applicant’s points may be understood, the Examiner respectfully disagrees for at least the reasons given.  However, further search and/or consideration will be given to the claims in the interest to expedite prosecution upon entry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.